FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 15, 2021

                                     No. 04-21-00476-CV

                         IN THE INTEREST OF A.R.M., A CHILD

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 19-11-26159-CV
                          Honorable Dennis Powell, Judge Presiding


                                        ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was originally due to be filed on December 8, 2021. On December 14,
2021, appellant filed a motion requesting an extension of time to file his brief.

        The disposition of this appeal is governed by the standards set forth in rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

        Appellant’s motion is GRANTED. It is ORDERED that appellant’s brief must be filed
no later than December 28, 2021. Given the time constraints governing the disposition of this
appeal, further requests for extensions of time will be disfavored.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court